J-A22045-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF HENRY STEPHENS,              IN THE SUPERIOR COURT
    DECEASED                                                OF
                                                       PENNSYLVANIA




    APPEAL OF: RICHARD C. STEPHENS

                                                     No. 2939 EDA 2016


                 Appeal from the Order Entered August 11, 2016
                in the Court of Common Pleas of Delaware County
                        Orphans' Court at No.: 575 of 2013


BEFORE: BOWES, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED OCTOBER 30, 2017

        Appellant, Richard C. Stephens, appeals from the August 11, 2016

order, denying his petition for appeal from the register of wills, in which he

sought to invalidate the last will and testament of the decedent, Henry

Stephens, who was Appellant’s father. For the reasons discussed below, we

affirm.

        We take the underlying facts and procedural history in this matter from

the orphans’ court’s August 11, 2016 opinion and our independent review of

the certified record.

             Henry Stephens married his [fourth] wife, [Appellee, Betty
        Stephens], on January 17, 1998. Henry Stephens executed his

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22045-17


     [l]ast [w]ill and [t]estament on June 9, 2010. By the terms of the
     [w]ill, [Appellee] is the sole beneficiary of Henry Stephens’s
     [e]state if she survives him by thirty [] days and is also named
     [e]xecutrix of the [e]state. The [w]ill specifically mentions each
     piece of real estate owned by Henry Stephens but, most pertinent
     to this matter, specifically mentions two [] pieces of real estate
     located at 821 South 57th Street, Philadelphia, [Pennsylvania]
     (hereinafter referred to as the South 57th Street Property) and 28
     North     Lindenwood      Street,   Philadelphia,    [Pennsylvania]
     (hereinafter referred to as the North Lindenwood Street Property).

           Henry Stephens died on August 12, 2015[,] and [Appellee]
     was granted [l]etters [t]estamentary on January 26, 2016. Prior
     to the [l]etters being granted, [Appellant] filed an informal caveat
     to block the probate of the purported [l]ast [w]ill and [t]estament.
     [Appellant] then petitioned the [r]egister of [w]ills to extend the
     time for filing his formal caveat by seven [] days but that [p]etition
     was denied by [d]ecree dated December 14, 2015.                 After
     discussions with [Appellee and her] counsel, [Appellant] withdrew
     his caveats by letter dated January 22, 2016. As a result, the
     [r]egister of [w]ills entered an [o]rder on January 26, 2016[,]
     admitting the [l]ast [w]ill and [t]estament dated June 9, 2010[,]
     to probate.       [Appellant’s] appeal from probate followed on
     February 23, 2016.

            In [Appellant’s] [p]etition for [a]ppeal from [r]egister of
     [w]ills, [his] primary argument is that two [] properties listed in
     the [w]ill—the South 57th Street Property and the North
     Lindenwood Street Property—should not be included in Henry
     Stephens’s [l]ast [w]ill and [t]estament because those properties
     were owned by [Appellant] and his brother, Henry Stephens, Jr.
     [Appellant] argues, in the [p]etition, that Henry Stephens forged
     the deed to the South 57th Street Property to obtain title in his
     name rather than his son’s name, Henry Stephens, Jr. [Appellant]
     argues that this alleged fraud took place in 1990. [Appellant]
     further argues that Henry Stephens, by including these two []
     properties in his [w]ill, stands to invalidate the [w]ill because it
     demonstrates that the [d]ecedent was being unduly influenced by
     [Appellee] to include the properties in the [w]ill. Nevertheless,
     [Appellant] also argues that including the properties in the [w]ill
     evidences lack of testamentary capacity.

          At the beginning of the trial on the [Appellant’s] [p]etition,
     counsel for [Appellee] stipulated that the North Lindenwood Street

                                     -2-
J-A22045-17


       Property was incorrectly included in the [w]ill. As to the remainder
       of his case, [Appellant] submitted forty-five [] exhibits all of which
       were admitted into evidence, called no witnesses, and made
       argument. Many of the exhibits submitted into evidence were
       documents that were already in the file and of record.

(Orphans’ Court Opinion, 8/11/16, at 1-2).

       On August 11, 2016, the orphans’ court denied the petition for appeal.

On August 22, 2016, Appellant filed a post-trial motion. The court denied the

motion on September 6, 2016.            The instant, timely appeal followed.    The

orphans’ court did not require Appellant to file a concise statement of errors

complained of on appeal and did not issue any additional opinion.               See

Pa.R.A.P. 1925.

       On appeal, Appellant raises the following nineteen questions for our

review.1


____________________________________________


1 We express our disapproval that Appellant raised nineteen issues in his
statement of the questions involved. While this Court understands that
Appellant believes that the trial court made numerous errors,

             . . . we note that it has been held that when an appellant
       raises an extraordinary number of issues on appeal, as in this
       case, a presumption arises that there is no merit to them. In
       United States v. Hart, 693 F.2d 286, 287 n.1 (3rd Cir. 1982),
       the court had an opportunity to address this situation:

                     Because of the inordinate number of meritless
              objections pressed on appeal, spotting the one bona
              fide issue was like finding a needle in a haystack. One
              of our colleagues has recently cautioned on the
              danger of “loquaciousness:”




                                           -3-
J-A22045-17


             1. Did the [c]ourt err in presenting a [c]ourt [opinion]: that
       was written by those that were [not] at the [t]rial, or did not
       review all the pleadings to include [p]reliminary [o]bjections and
       [a]nswers to [p]reliminary [o]bjections, and did not review the
       [t]ranscripts, or listen to the [c]ourt [a]udio and is it a violation of
       [l]aw and [d]ue [p]rocess to formulate an opinion/decision
       without such [c]ourt participation or review?

             2. Did the [c]ourt err in not acknowledging and considering
       the fact that [Appellee] was the fourth [] wife, [twenty] years
       junior to the [d]ecedent and not the “second wife” as stated in the
       [c]ourt opinion and that the [d]ecedent was [seventy-nine] years
       of age and had been suffering from Dementia/Alzheimer’s and
       dependent on [] Appellee for everything thus undermining []
       Appellant’s argument of [u]ndue [i]nfluence and which in general
       detracted from invalidating the [w]ill?

            3. Did the [c]ourt err by not acknowledging and considering
       the undisputed facts that four [] of the six [] properties were
____________________________________________


                            With a decade and a half of federal
                     appellate court experience behind me, I
                     can say that even when we reverse a trial
                     court it is rare that a brief successfully
                     demonstrates that the trial court
                     committed more than one or two
                     reversible errors. I have said in open
                     court that when I read an appellant’s brief
                     that contains ten or twelve points, a
                     presumption arises that there is no merit
                     to any of them. I do not say that this is
                     an irrebuttable presumption, but it is a
                     presumption nevertheless that reduces
                     the effectiveness of appellate advocacy.
                     Appellate advocacy is measured by
                     effectiveness, not loquaciousness.

              Aldisert, The Appellate Bar: Professional Competence
              and Professional Responsibility—A View From the
              Jaundiced Eye of One Appellate Judge, 11
              Cap.U.L.Rev. 445, 458 (1982).

Estate of Lakatosh, 656 A.2d 1378, 1380 n.1 (Pa. Super. 1995).

                                           -4-
J-A22045-17


     liquidated by the [t]estator to include the [m]ain residence, since
     1965, at 305 Buck Lane, Haverford that sold for $305,000 in which
     all proceeds went to the Appellee’s benefit and thus by the
     [decedent’s] [e]xplicit [a]ctions fulfilled his desired obligation and
     responsibility thus invalidated the purpose of the [w]ill and
     returning the last two properties that were his [s]ons[’] back to
     his [s]ons?

            4. Did the court err in not acknowledging and considering or
     addressing [] Appellant’s specific criteria arguments of [u]ndue
     [i]nfluence and [l]ack of [t]estamentary [c]apacity?

           5. Did the court err in not acknowledging or considering the
     devisavit vel non exception and thus prevented considering critical
     testimony and evidence?

            6. Did the court err in not acknowledging and considering
     the handwriting signatures taken from the two [] notarized
     recorded [p]ublic [r]ecord [d]eeds, the seven [] signatures in the
     [s]worn [s]tatement of [f]acts, the five [] signatures in the
     [c]ontested [w]ill and the signature in the [f]orged [d]eed which
     clearly, beyond any reasonable doubt, shows the signatures are
     distinctly different and when the [decedent’s] signature made no
     attempt to copy or mimic his [s]on’s [s]ignature?

            7. Did the court err in not acknowledging and considering
     the truthful Haverford Township [i]ncident [r]eports that were
     results of the conduct of [r]egular [p]olice [b]usiness in which the
     [o]fficer stated ‘No Opinion’ or made ‘No Interpretations’ or made
     ‘No Speculation’ however listened, observed and recorded the
     [p]ublic [r]ecords of Appellee’s issues/needs for assistance and
     the [decedent’s] issues/needs for assistance that support existing
     facts?

           8. Did the court err and was it prejudicial abuse of
     discretion, fact and law in stating that [] Appellant admitted to
     fraudulent actions in regards to an action in [q]uiet [t]itle?

           9. Did the court err in not conducting a [d]ue [d]iligence
     [i]nquiry into why the [m]istake was made to include the 28 N[.]
     Lindenwood [Street] property in the [d]efective [w]ill and
     dismissing the [m]istake because the “[m]istake” was
     acknowledged and unchallenged by [] Appellee?


                                     -5-
J-A22045-17


            10. Did the [c]ourt err in not considering the original or
     authentic deed dated March 4, 1977 to 821 S[.] 57th Street that
     was in the name of Henry Stephens, Jr. and that for absolutely no
     known reasons, except for perhaps Appellee’s [u]ndue [i]nfluence
     or the [decedent] was having difficulty managing the property i.e.
     collecting the rental income and because the [decedent] was not
     the [o]wner of the property could not get in eviction therefore
     transferred title unnaturally by forging the deed from [s]on to
     [decedent] October 18, 1990 which the [decedent] believed he
     corrected by invalidating the [w]ill by his [e]xplicit [a]ctions of
     liquidating all the properties except his [s]on[’]s last two?

           11. Did the [c]ourt err in not considering that the first
     property of those listed in the [w]ill was sold within [fifty-eight]
     days of signing the [w]ill thus calling into question, [d]id the
     [decedent] know what he wanted to do with his property at the
     signing of the [w]ill? Additionally[,] did the [c]ourt err in not
     considering the [m]istake evidence of [l]ack of [t]estamentary
     [c]apacity?

           12. Did the [c]ourt err in not acknowledging and considering
     the fact that these properties were not inherited but were payment
     as a result of working in the [f]amily [g]rocery [s]tore all the
     Appellant’s youth?

           13. Did the [c]ourt err in overruling all the [Appellee’s forty-
     two p]reliminary [o]bjections first pass giving consideration to the
     Appellant’s [a]nswers to [] Appellee’s [p]reliminary [o]bjections
     yet sustaining the same objection in the [c]ourt [o]pinion?

            14. Did the [c]ourt err in not considering the fact that the
     [i]nformal and [f]ormal [c]aveats were withdrew (sic) as a result
     of [m]alicious [a]buse of [p]rocess (extortion) whereby the only
     way to retrieve sentimental personal property ([m]other’s [s]elf-
     [p]ortrait 1970, other art [and] firearms from Haverford Township
     Police) not listed in the [l]etters [t]estamentary was to withdraw
     the [c]aveats?

            15. Did the [c]ourt err in not considering the facts that the
     delinquencies of:     [p]roperty [t]axes, [w]ater and [r]efuse
     [c]ollection started in 2012 and that in on October 10, 2012
     Appellee reported to the Haverford Township Police Department
     the deeds to properties listed in the [w]ill were missing and these
     delinquencies totals (sic) nearly $20,000 owed to the City of

                                     -6-
J-A22045-17


      Philadelphia and that the two properties were slated for [s]heriff’s
      [s]ale and that these deeds clearly showed the properties did not
      belong to the [decedent] as one deed was forged and the other
      property was in [m]other’s name as [t]rustee for [s]ons?

            16. Did the [c]ourt err in not considering the fact that []
      Appellant’s [m]other purchased all these properties before her
      death September 5, 1978?

            17. Did the [c]ourt err in not revoking the [r]eal [p]roperty
      [p]ortion of the [d]efective [w]ill?

             18. Did the [c]ourt err in not verifying that [] Appellee
      contact [issues] in the [a]djudication of [i]ncapacitation of the
      [decedent] or get permission before entering an agreement to
      [s]ells (sic) 305 Buck Lane or get [b]onded for the sale, or not
      reviewing the [g]uardian’s [i]nventory or the [g]uardian’s
      [a]nnual [r]eports and all the order and conditions required by law
      to be in compliance with Pennsylvania [l]aws for [g]uardianship?

            19. Did the [c]ourt err in law by knowingly admitting to
      [p]robate a [f]alsified [p]etition for [p]robate and did the court err
      in law by holding a [t]rial on such known falsified [p]etition
      rendering an [opinion] in support of such collusion[?]

(Appellant’s Brief, at 8-11) (record citations and argument omitted).

      Appellant appeals from the decision of the orphans’ court denying his

petition to invalidate the will. Our standard of review is settled.

            When reviewing a decree entered by the [o]rphans’ [c]ourt,
      this Court must determine whether the record is free from legal
      error and the court’s factual findings are supported by the
      evidence. Because the [o]rphans’ [c]ourt sits as the fact-finder, it
      determines the credibility of the witnesses and, on review, we will
      not reverse its credibility determinations absent an abuse of that
      discretion. However, we are not constrained to give the same
      deference to any resulting legal conclusions. Where the rules of
      law on which the court relied are palpably wrong or clearly
      inapplicable, we will reverse the court’s decree.




                                      -7-
J-A22045-17


In re:    Estate of Fuller, 87 A.3d 330, 333 (Pa. Super. 2014) (citation

omitted). Moreover,

            [a]s an appellate court we can modify an [o]rphans’ [c]ourt
      decree only if the findings upon which the decree rests are
      unsupported by competent or adequate evidence or if there has
      been an error of law, an abuse of discretion or a capricious
      disbelief of competent evidence. The test to be applied is not
      whether we, the reviewing court, would have reached the same
      result, but whether a judicial mind, after considering the evidence
      as a whole, could reasonably have reached the same conclusion.

In re:    Estate of Devoe, 74 A.3d 264, 267 (Pa. Super. 2013) (citation

omitted).

      In the instant matter, our review of Appellant’s brief reveals an utter

failure   to   abide   by the   Pennsylvania Rules    of Appellate   Procedure.

Pennsylvania Rule of Appellate Procedure 2101 states:

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the appeal
      or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.

      We also note Pennsylvania Rule of Appellate Procedure 2111, which

states:

      (a) General rule.─The brief of the appellant, except as otherwise
      prescribed by these rules, shall consist of the following matters,
      separately and distinctly entitled and in the following order:

               (1) Statement of jurisdiction.

               (2) Order or other determination in question.


                                        -8-
J-A22045-17


           (3) Statement of both the scope of review and the standard
     of review.

           (4) Statement of the questions involved.

           (5) Statement of the case.

           (6) Summary of argument.

           (7) Statement of the reasons to allow an appeal to challenge
     the discretionary aspects of a sentence, if applicable.

           (8) Argument for appellant.

           (9) A short conclusion stating the precise relief sought.

           (10) The opinions and pleadings specified in Subdivisions
     (b) and (c) of this rule.

           (11) In the Superior Court, a copy of the statement of errors
     complained of on appeal, filed with the trial court pursuant to Rule
     1925(b), or an averment that no order requiring a statement of
     errors complained of on appeal pursuant to Pa.R.A.P. 1925(b) was
     entered.

Pa.R.A.P. 2111(a).

     Further, Pennsylvania Rule of Appellate Procedure 2119 provides:

     (a) General rule. The argument shall be divided into as many
     parts as there are questions to be argued; and shall have at the
     head of each part—in distinctive type or in type distinctively
     displayed—the particular point treated therein, followed by such
     discussion and citation of authorities as are deemed pertinent.

     (b) Citations of authorities. Citations of authorities in briefs
     shall be in accordance with Pa.R.A.P. 126 governing citations of
     authorities.

     (c) Reference to record. If reference is made to the pleadings,
     evidence, charge, opinion or order, or any other matter appearing
     in the record, the argument must set forth, in immediate
     connection therewith, or in a footnote thereto, a reference to the


                                    -9-
J-A22045-17


     place in the record where the matter referred to appears (see
     Pa.R.A.P. 2132).

     (d) Synopsis of evidence. When the finding of, or the refusal to
     find, a fact is argued, the argument must contain a synopsis of all
     the evidence on the point, with a reference to the place in the
     record where the evidence may be found.

     (e) Statement of place of raising or preservation of issues.
     Where under the applicable law an issue is not reviewable on
     appeal unless raised or preserved below, the argument must set
     forth, in immediate connection therewith or in a footnote thereto,
     either a specific cross-reference to the page or pages of the
     statement of the case which set forth the information relating
     thereto as required by Pa.R.A.P. 2117(c), or substantially the
     same information.

                                   *     *      *

Pa.R.A.P. 2119(a)-(e).

     In this case, Appellant has failed to comply with the mandates of Rules

2101, 2111 and 2119.       While Appellant’s brief includes statements of

jurisdiction and of the standard and scope of review, they are not proper.

(See Appellant’s Brief, at 1-5).   Throughout the brief, Appellant randomly

inserts various photo copies of documents and/or portions of documents

without identifying where they can be found in the certified record. (See id.

at 16, 25, 33-35, 43, 46-47).           Appellant’s statement of the case is

argumentative, discursive and not in compliance with Pennsylvania Rule of

Appellate Procedure 2117. (See id. at 11-22); see also Pa.R.A.P. 2117. The

summary of argument does not conform with either Appellant’s statement of

the questions involved or his argument section and Appellant’s brief does not

comply with Pennsylvania Rule of Appellate Procedure 2118. (See id. at 23-

                                       - 10 -
J-A22045-17


28).      Most importantly, Appellant’s argument does not comply with

Pennsylvania Rule of Appellate Procedure 2119(a) because it is all but

incomprehensible, contains minimal citations to relevant legal authority, and

Appellant fails to explain how the bare citations apply to facts in the instant

matter.    (See id. at 28-47).     Lastly, Appellant’s brief exceeds the page

limitation contained in Pennsylvania Rule of Appellate Procedure 2135(a)(1),

and does not include a certificate of compliance with the word count limit.

(See id. at 1-47).

       We have stated, “[w]hen issues are not properly raised and developed

in briefs, and when the briefs are wholly inadequate to present specific issues

for review, a court will not consider the merits thereof.” Commonwealth v.

Sanford, 445 A.2d 149, 150 (Pa. Super. 1982) (citations omitted). Further,

the fact that Appellant is proceeding pro se does not absolve him of compliance

with the Rules of Appellate Procedure.

       Although this Court is willing to liberally construe materials filed
       by a pro se litigant, pro se status confers no special benefit upon
       the appellant. To the contrary, any person choosing to represent
       himself in a legal proceeding, must, to a reasonable extent,
       assume that his lack of expertise and legal training will be his
       undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006), appeal

denied, 918 A.2d 747 (Pa. 2007) (citations omitted).

       Here, the defects in Appellant’s brief are significant and substantially

encumber our appellate review.       Accordingly, because Appellant’s brief is

defective to the point that it constitutes a violation of Pa.R.A.P. 2101, we

                                      - 11 -
J-A22045-17


dismiss the appeal and therefore affirm the decision of the orphans’ court.2

See Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942 (Pa. Super.

2006) (quashing pro se appeal where appellants “ignored the Pennsylvania

Rules of Appellate Procedure . . . [rendering this Court] unable to conduct a

meaningful review.”); Sanford, supra at 150; see also Pa.R.A.P. 2101.

Accordingly, we affirm the order of the orphans’ court.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2017




____________________________________________


2 Moreover, we have thoroughly reviewed the orphans’ court opinion, the
briefs of both parties, and the certified record and we discern neither an abuse
of discretion nor an error of law in the court’s decision, which correctly
disposes of Appellant’s claims of mistake, forgery, fraud, lack of testamentary
capacity, and undue influence. (See Orphans’ Ct. Op., at 3-5). Thus, even if
were to address the merits of Appellant’s claims, we would have no basis to
overturn the orphans’ court’s decision. See Fuller, supra at 333; Devoe,
supra at 267.

                                          - 12 -